Citation Nr: 1018104	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-31 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to May 1946, 
and from September 1946 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  This case has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in April 2009.  
A transcript of the hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  Prior to October 11, 2007, the objective medical evidence 
reflects forward flexion of the thoracolumbar spine greater 
than 30 degrees; there is no ankylosis shown or episodes of 
incapacitation.

2.  As of October 11, 2007, the objective medical evidence 
reflects forward flexion of the thoracolumbar spine 30 
degrees or less; there is no ankylosis shown or episodes of 
incapacitation.

3.  The Veteran has radiculopathy of the right lower 
extremity associated with his service-connected low back 
disability that is "mild."

4.  The Veteran has radiculopathy of the left lower extremity 
associated with his service-connected low back disability 
that is "mild."




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to October 11, 2007, for service-connected low back 
disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5237, 5242 (2009).

2.  The criteria for a rating of 40 percent since October 11, 
2007, for 
service-connected low back disability are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Codes 5237, 5242 (2009).

3.  The criteria for a 10 percent rating for the associated 
radiculopathy of the right lower extremity are met.  §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a 10 percent rating for the associated 
radiculopathy of the left lower extremity are met.  §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a January 
2006 letter.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in an April 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations, 
most recently in October 2009 in accordance with the July 
2009 Board remand.  Further, all relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that in August 2009, in accordance with the Board's 
July 2009 remand, the RO sent the Veteran a letter requesting 
that he complete a records release form so that the RO could 
obtain updated treatment records from his private physician, 
Dr. Lowry, who had reportedly diagnosed the Veteran with 
ankylosis of the lumbar spine.  However, the Veteran did not 
respond to that request.  The Veteran is responsible for 
providing pertinent evidence in his possession.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA's duty to assist is not a one-way street and that, if a 
Veteran wishes help, he/she cannot passively wait for it in 
those circumstances where his/her own actions are essential 
in obtaining the putative evidence).  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim, and to respond to VA notices.  
A remand to accord the Veteran another opportunity to provide 
information regarding private treatment of his service-
connected low back disability is not necessary.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the RO granted service connection for 
spondylolisthesis, L-5 S-1, in a March 1975 rating decision 
and assigned a 10 percent rating, effective from July 1974.  
In February 1995, the RO granted an increased rating of 20 
percent for this service-connected disability, effective from 
July 1994.  In January 2006, the Veteran filed a claim for an 
increased rating of his service-connected low back 
disability.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating claims for increased ratings, VA must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected low back disability was 
initially evaluated under Diagnostic Code 5295 (pertaining to 
lumbosacral strain).  VA revised the criteria for diagnosing 
and evaluating diseases and injuries of the spine set forth 
in 38 C.F.R. § 4.71a.  This revision, effective September 26, 
2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51443 (August 27, 
2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  

With respect to any neurological manifestations, Diagnostic 
Code 8520 pertains to paralysis of the sciatic nerve.  Under 
this Diagnostic Code, complete paralysis, where the foot 
dangles and drops, no active movement is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost, is assigned an 80 percent rating.  Incomplete 
paralysis that is mild is assigned a 10 percent rating.  
Moderate incomplete paralysis is assigned a 20 percent 
rating, moderately severe incomplete paralysis is assigned a 
40 percent rating, and severe, incomplete paralysis of the 
sciatic nerve, with marked muscle atrophy is assigned a 60 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 850 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

If it is shown there is intervertebral disc syndrome (e.g., 
disc disease), such condition (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician and treatment by a 
physician."  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 20 percent.  
Although the Board acknowledges the Veteran's assertion that 
he has had physician-prescribed bed rest (T-6), there is no 
record of such at any time during the appeal, and the reports 
of February 2006 and October 2009 VA examinations 
specifically indicate no incapacitating episodes.  Without 
objective medical evidence of prescribed bed rest, a rating 
under the criteria for incapacitating episodes is 
inappropriate and provide no basis for a higher rating.

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Here, the Board 
finds that the evidence supports a 40 percent rating for the 
service-connected low back disability, effective from October 
11, 2007, as well as the assignment of separate 10 percent 
ratings for the associated neurological manifestations of the 
lower extremities due to the service-connected low back 
disability, effective from January 17, 2006.

An August 2008 private treatment report shows that the 
Veteran complained of low back pain.  He denied bowel or 
bladder problems.  He also denied a history of radicular 
symptoms to his legs; however he did report pain in the 
buttocks region.  The impression at that time was multiple 
herniated disks with spinal stenosis and grade one 
spondylolisthesis with minimal radicular symptoms.  

Subsequent private treatment reports show complaints of 
radiating low back pain, for which the Veteran was treated 
with epidural injections (see February 2006 report of Dr. 
Zimmer).  

The Veteran underwent a VA examination in February 2006.  On 
that date, the Veteran reported daily low back pain with no 
radiation, and the examiner noted that private treatment 
records reflected no significant radiculopathy.  The Veteran 
denied the use of assistive devices.  

Physical examination revealed mild spasm and tenderness in 
the lumbar spine area. The Veteran demonstrated forward 
flexion to 60 degrees with complaints of pain at the end 
range, backward extension to 20 degrees without pain, right 
and left lateral flexion to 25 degrees, with pain on right 
lateral flexion, and rotation to 25 degrees without pain.  
There was no additional loss of range of motion due to pain, 
weakness, fatigue, or lack of endurance on repetitive use.  
Neurological evaluation revealed normal sensory and motor 
findings, with no weakness or atrophy present.

A February 2007 private treatment report shows continued 
complaints of low back pain.  He denied any bowel or bladder 
dysfunction.  Physical examination at that time revealed 
forward flexion to 70 degrees, extension to 5 degrees, and 
right and left lateral flexion to 20 degrees.  

Subsequent records reflect a decrease in the Veteran's range 
of motion, with an undated private treatment report, received 
by the RO on October 2007, indicating forward flexion to 23 
degrees, and a December 2008 private physical therapy note 
reflecting forward bending (flexion) to approximately 30 
degrees.  This latter report also reveals positive straight 
leg raising test bilaterally with low back pain at 
approximately 40 degrees, and that the Veteran was only able 
to walk about 100 feet, and required the use of his hands, or 
assistance from his wife, while walking.  Parenthetically, 
the Board notes that a May 2008 VA treatment report shows 
that the Veteran was using a 4-wheeled walker for ambulation 
and also had a manual wheelchair.  He was referred for a 
power wheelchair evaluation due to Guillian-Barre Syndrome 
and stroke residuals, but was determined to be ineligible as 
he demonstrated adequate muscle strength to operate a manual 
wheelchair.  

Most recently, in accordance with the Board's July 2009 
remand, the Veteran underwent a VA spine examination in 
October 2009.  The Veteran reported constant low back pain 
that had become increasingly worse.  The Veteran denied bowel 
or bladder dysfunction, but reported numbness and weakness in 
his lower extremities, as well as falls and unsteadiness.  He 
also reported radiating pain to the sacroiliac areas 
bilaterally, and that he could walk only a few yards.

Physical examination revealed an uneven gait even with the 
use of his walker.  There was no muscle spasm or ankylosis 
identified.  Initial range of motion testing revealed forward 
flexion to 50 degrees, extension to 10 degrees, left and 
right lateral flexion to 15 degrees, left and right lateral 
rotation to 20 degrees, with objective evidence of pain in 
all ranges of motion.  Importantly, however, the Veteran was 
unable to perform repeated range of motion testing due to 
pain.  Additionally, neurological examination revealed absent 
ankle jerk bilaterally.

Based on the foregoing evidence, the Board finds that a 40 
percent rating for the orthopedic manifestations of the 
Veteran's service-connected low back disability is warranted 
as of October 11, 2007.  As mentioned, a private treatment 
report, received by the RO on this date, reflects forward 
flexion of 23 degrees, and a subsequent December 2008 
physical therapy note reflects similarly limited, although 
someone improved, flexion to 30 degrees.  The Board 
acknowledges that the Veteran demonstrated forward flexion to 
50 degrees at his October 2009 VA examination; however when 
considering the objective evidence of pain on all ranges of 
motion at that time, as well as the Veteran's inability to 
perform repetitive motion as a result of this pain, the Board 
finds that the range of motion findings at the October 2009 
VA examination more nearly approximate the criteria for a 40 
percent rating.  DeLuca, 8 Vet. App. 202 (1995).  However, as 
the objective medical evidence does not reflect ankylosis, a 
higher 50 percent rating is not warranted.  Additionally, 
there is no evidence that pain, weakness, etc results in any 
ankylosis of the spine.  Thus, holding in DeLuca are not 
applicable in the assignment of the next higher rating of 50 
percent.

The Board notes, however, that the evidence does not support 
a rating higher than 20 percent for the orthopedic 
manifestations of the service-connected low back disability 
prior to October 2007.  Specifically, both private and VA 
treatment records reveal forward flexion well above 30 
degrees, and do not reflect any additional functional loss 
due to pain, weakened movement, excess fatigability, or 
incoordination so as to warrant a higher rating on the under 
DeLuca. 

Accordingly, the Board finds that the preponderance of the 
evidence supports a 40 percent rating for the orthopedic 
manifestations of the Veteran's service-connected low back 
disability, effective from October 11, 2007.  Additionally, 
with respect to the neurological manifestations, the Board 
finds that separate 10 percent ratings are warranted for 
radiculopathy of the bilateral lower extremities.

The evidence throughout the appeal period reflects complaints 
of low back pain that radiates to the buttocks and sacroiliac 
region bilaterally, with an August 2005 private treatment 
report indicating an express finding of minimal radicular 
symptoms, a December 2008 physical therapy note reflecting 
positive straight leg raising test bilaterally, and the most 
recent October 2009 VA examination reflecting absent ankle 
jerk bilaterally.  The Board acknowledges that the October 
2009 VA examiner was unable to determine whether the 
Veteran's absent ankle reflexes was due to his spine 
disability or his Guillian-Barre Syndrome.  However, the 
Board finds that, given the evidence of radicular symptoms as 
early as August 2005 (and prior to any description of 
Guillian-Barre Syndrome), and resolving all reasonable doubt 
in favor of the Veteran, separate 10 percent ratings are 
warranted for radiculopathy of the bilateral lower 
extremities.  The Board finds, however, that none of the 
evidence of record reflects bowel or bladder problems, and 
the Veteran has consistently denied any such complications.

Based on the foregoing evidence, the Veteran's neurologic 
manifestations are at most mild in degree, warranting only 
separate 10 percent ratings under Diagnostic Code 8520.  A 
higher disability rating is not warranted, however, as the 
evidence fails to establish that the Veteran's radiculopathy 
is of at least moderate severity.  As previously discussed, 
the Veteran's main complaint over the years has been pain 
radiating from the back and some numbness.  There is no 
objective evidence, however, of muscle strength loss or 
atrophy, foot or ankle drop, or loss of bowel or bladder 
control due to the service-connected back disability.  
Physical examination revealed no paresthesia and the weakness 
complained of by the Veteran was found to be due to the non-
service-connected Gillian Barr Syndrome.  Thus, the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent per lower extremity 
is warranted for the Veteran's neurologic manifestations 
(i.e., radiculopathy of the bilateral lower extremities).

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran 
is currently retired; however, the evidence does not show 
that he has had frequent periods of hospitalization that has 
interfered with his employment or daily life.  Further, the 
Board notes that loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, the Board finds that the preponderance of the evidence 
is against referral of the Veteran's claim for extraschedular 
consideration.

Additionally, the Court has recently held that a request for 
a TDIU, whether expressly raised by a claimant or reasonably 
raised by the record, is an attempt to obtain an appropriate 
rating for disability or disabilities, and is part of a claim 
for increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since there is no cogent evidence of 
unemployability.  Thus, increased compensation based on TDIU 
is not warranted.


ORDER

A rating in excess of 20 percent prior to October 11, 2007 
for service-connected low back disability is denied.

A 40 percent rating, but no higher, as of October 11, 2007 is 
granted.


	(CONTINUED ON NEXT PAGE)


Entitlement to a 10 percent rating for radiculopathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating for radiculopathy of the 
left lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


